Citation Nr: 1129209	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for degenerative joint disease of the left shoulder, currently rated 20 percent disabling.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to July 10, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He received the Combat Infantryman Badge, Purple Heart Medal, and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD, effective April 27, 2005, and granted an increased 20 percent disability rating for degenerative joint disease of the left shoulder, also effective April 27, 2005.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The issues of entitlement to an increased rating for degenerative joint disease of the left shoulder and entitlement to a TDIU prior to July 10, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim for service connection for PTSD was received on April 27, 2005, and there is no evidence of any unadjudicated formal or informal claim for service connection for PTSD or any other psychiatric disability prior to this date.  

CONCLUSION OF LAW

The criteria for an effective date earlier than April 27, 2005 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3,151(a), 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeal for an earlier effective date for the grant of service connection for PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's September 2010 hearing, the undersigned identified the issues on appeal.  No specific medical evidence was suggested.  The Veteran received a copy of a May 2010 statement of the case which set forth the applicable regulations concerning the assignment of effective dates and notified him that an earlier effective date for the grant of service connection for PTSD was not warranted because no evidence prior to April 27, 2005 established entitlement to an earlier effective date.  This information should have put the Veteran on notice that evidence of a claim for a psychiatric disability and entitlement to benefits for such a disability was needed to warrant an earlier effective date.  No other potentially overlooked evidence was identified at the hearing or elsewhere in the record.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all of the identified post-service VA treatment records, and some of the identified post-service private medical records.  In addition, he was afforded VA examinations for PTSD.  

In March and April 2009, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for treatment provided for shoulder problems at Westlake Medical Center (Westlake) in Austin, Texas.  Although the Veteran has submitted some treatment records from this facility, the evidence reflects that there may be more recent treatment records that have not yet been obtained and it does not appear as if any efforts have been taken to obtain all available treatment records from Westlake.

Any additional treatment records from Westlake are not relevant to the effective date issue for PTSD because they reportedly only pertain to treatment for shoulder problems.  Furthermore,  the effective date for PTSD depends on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that treatment records from Westlake could show that the Veteran filed an earlier claim for benefits with VA.  As any additional records from Westlake would not be relevant to the claim for an earlier effective date, VA has no duty to attempt to obtain them in regard to the effective date issue.  See Id.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for PTSD is April 27, 2005, the date the Veteran's claim for service connection for  that disability was received.  During the September 2010 hearing, he seemed to contend that he was entitled to an earlier effective date of service connection for PTSD because he reportedly contacted his congressman in 2002 concerning entitlement to a 100 percent rating and he also received letters from VA in 2002 regarding a 100 percent rating.  His primary argument, however, concerned his disagreement with a May 2010 rating decision which granted an increased 100 percent rating for PTSD, effective July 10, 2009.  He argued that the 100 percent rating should have been granted all the way back to the date of service connection in 2005.  

A review of the Veteran's claims file reveals that in August 2002 he filed a claim for increased ratings for all of his disabilities which were service-connected at that time (i.e. residuals of a gunshot wound to the left ankle with traumatic arthritis, fracture of the left fibula, and neuropathy of the left leg and foot; injury to muscle group IV due to residuals of a gunshot wound to the left shoulder; tinnitus, hepatitis C; left ear hearing loss; and degenerative joint disease of the left shoulder).  He was sent a letter in October 2002 concerning his increased rating claim pursuant to the VCAA.  Also, he submitted a letter in October 2002 in which he reported left shoulder problems.

There is no evidence that the Veteran submitted any claim for or otherwise reported any psychiatric problems (including PTSD) in 2002 or any other time prior to his April 2005 claim.  Neither the Veteran nor his representative have advanced any other specific arguments as to why an earlier effective date is warranted for the grant of service connection for PTSD, and the Veteran acknowledged during the September 2010 hearing that he was neither treated for nor diagnosed as having PTSD prior to 2005.

The Board notes that VA treatment records dated in January, May, and July 2002 indicate that the Veteran was treated for psychiatric problems and was diagnosed as having dysthymia, adjustment disorder, and possible major depressive disorder and PTSD.  However, treatment records cannot constitute an original claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

In sum, the Veteran never submitted any unadjudicated formal claim for service connection for PTSD or any other psychiatric disability prior to April 27, 2005, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, April 27, 2005 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than April 27, 2005 and the claim for an earlier effective date for the grant of service connection for PTSD must be denied.  


ORDER

Entitlement to an effective date earlier than April 27, 2005 for the grant of service connection for PTSD is denied.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's degenerative joint disease of the left shoulder may have worsened since his last VA examination in September 2009.  For example, during the September 2010 hearing he testified that he had been experiencing worsening left shoulder symptoms.  Given this evidence and the fact that the Veteran is competent to report symptoms of his left shoulder disability, VA's duty to obtain a new examination as to the current severity of his service-connected left shoulder disability is triggered.

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. Id.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  Id.  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

In May 2010, the RO granted an increased 100 percent rating for PTSD, effective July 10, 2009.  The grant of a 100 percent rating for PTSD renders any claim for a TDIU moot as for the period since July 10, 2009.  Thus, the issue of entitlement to a TDIU is not at issue for this period.

However, the Veteran filed his claim for an increased rating for degenerative joint disease of the left shoulder in April 2005.  Furthermore, the evidence reflects that he retired in 2003, he and his wife have reported that he retired due to medical problems with his legs and left arm, and he submitted formal claims for a TDIU in August 2006 and July 2009.  The RO denied entitlement to a TDIU in February 2007 and the Veteran never submitted a notice of disagreement with that decision.  Nevertheless, given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to July 10, 2009.  

As the Veteran's service-connected residuals of a gunshot wound to the left shoulder, residuals of a gunshot wound to the left ankle, and degenerative joint disease of the left shoulder all resulted from a single accident in service, they are considered a single disability and the Veteran, thereby, met the schedular requirements for a TDIU as of April 27, 2005 (the date that his increased rating claim was received).  However, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there are medical opinions of record concerning whether some of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment, there is no explicit opinion as to whether all of his service-connected disabilities, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

Furthermore, the claim for an increased rating for degenerative joint disease of the left shoulder is inextricably intertwined with the issue of entitlement to a TDIU prior to July 10, 2009.  Holland v. Brown, 6 Vet. App. 443m 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).

In March and April 2009, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms for treatment provided for shoulder problems at Westlake Medical Center (Westlake) in Austin, Texas.  Such treatment was reportedly received as recently as 2009.  The Veteran has submitted some treatment records from Westlake, however the most recent records from that facility are dated in 2008 and there is no evidence that any efforts have otherwise been taken to obtain all available treatment records from Westlake.  Thus, a remand is also necessary to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all treatment records for a left shoulder disability from Westlake Medical Center in Austin, Texas.

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

2.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to evaluate the severity of the service-connected left shoulder disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left shoulder motion should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation or any impairment of the humerus, clavicle, or scapula.

The examiner must provide a rationale for any opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine whether his service-connected disabilities would have prevented him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to July 10, 2009.  All indicated test and studies should be conducted.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD; residuals of a gunshot wound to the left ankle with traumatic arthritis, fracture of the left fibula, and neuropathy of the left leg and foot; injury to muscle group IV due to residuals of a gunshot wound to the left shoulder; degenerative joint disease of the left shoulder; tinnitus; hepatitis C with liver fibrosis; scars with keloid formation; and bilateral hearing loss) would, collectively, have been sufficient to preclude him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to July 10, 2009.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


